UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5084


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCO FLORES-ANSENCIO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00178-REP-1)


Submitted:    October 21, 2008              Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Richmond, Virginia,
for Appellant. Chuck Rosenberg, United States Attorney, Richard
D. Cooke, S. David Schiller, Assistant United States Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcos Flores-Ansencio pled guilty to illegal reentry,

in violation of 8 U.S.C. ' 1326(a) (2000), and was sentenced to

twelve    months=    imprisonment,       a     sentence       at     the    top   of     the

advisory   guideline       range    suggested        by    the     federal   sentencing

guidelines.        He   appeals    his   sentence,          asserting      that    it    was

unreasonable      and   claiming     that      the    district       court    failed      to

provide a sufficient statement of reasons for the sentence.                              We

affirm.

            Flores-Ansencio did not contest the adequacy of the

district   court=s      explanation      for    his       sentence    below,      thus   we

review for plain error his present claim on appeal.                                United

States v. Olano, 507 U.S. 725, 731 (1993).                           When reviewing a

sentence    for     reasonableness,       we    first       determine       whether      the

district court committed any procedural error, such as failing

to calculate the guideline range properly, consider the ' 3553(a)

factors, or explain the sentence adequately, and then decide

whether    the    sentence    is    substantively           reasonable.           Gall   v.

United States, 128 S. Ct. 586, 597-98 (2007).                        While a district

court must consider the various ' 3553(a) factors and explain its

sentence, it need not explicitly reference ' 3553 or discuss

every factor on the record, particularly when the court imposes

a   sentence      within   the     guideline     range.            United    States      v.

Johnson, 455 F.3d 339, 345 (4th Cir. 2006).                        Here, the district

                                          2
Court followed the necessary procedural steps.                        It is clear from

the   record    that       the    district      court    considered      the    ' 3553(a)

factors with respect to this defendant and that it considered

Flores-Ansencio=s arguments at sentencing.                     There was no need for

further elaboration by the district court.                      See United States v.

Montes-Pineda, 436 F.3d 375, 380 (4th Cir. 2006).

            The appeals court must also consider the substantive

reasonableness of the sentence.                    Gall, 128 S. Ct. at 597.               A

sentence    within         a     properly      calculated      guideline       range,    as

Flores-Ansencio=s sentence was, may be accorded a presumption of

reasonableness.            See Rita v. United States, 127 S. Ct. 2456,

2462 (2007).         Flores-Ansencio does not contest the calculation

of his guideline range, and the district court sentenced him

within the properly-calculated range.                     As noted, the district

court imposed the sentence after considering the arguments at

the sentencing hearing, including Flores-Ansencio=s request for

leniency,      and    the        ' 3553(a)     factors.         The    district     court

expressly rejected his request for leniency, noting that Flores-

Ansencio     had      failed        to    take     advantage      of     the     numerous

opportunities        for       leniency     previously    received       and    that    his

previous    deportation           did    not   deter    him    from    re-entering      the

country     illegally.              We    conclude      that     his     sentence       was

reasonable.



                                               3
              We   therefore    affirm       the   sentence    imposed     by    the

district    court.     We    dispense    with      oral   argument    because    the

facts   and    legal   contentions      are    adequately     presented     in   the

materials     before   the     court   and     argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                         4